Title: From John Quincy Adams to John Adams Smith, 7 August 1817
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir
					New-York 7 August 1817.
				
				I have but one instant to inform you that we arrived here yesterday; all well. Mr Coles also arrived in the Evening from Liverpool, and delivered to me your Letter of 17 June with the Dispatch for the Secretary of State, and the Packets from Mr G. Joy & Mr Bentham.W. S. Clarkson is below while I am writing: your family relations are well. We expect to see Mr and Mrs DeWint to-morrow. I go next week for Boston.Yours. 
				
					
				
				
			